tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas number release date date date legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers phone fax this is a final_determination regarding your foundation classification this letter modifies our letter to you dated july 19xx in which we determined that you were an organization described in sec_509 of the internal_revenue_code code based on your sources of support we have determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization of the type described in sec_509 and sec_170 of the code effective january 20xx your tax exempt status under sec_501 of the internal_revenue_code is not affected the modification of your foundation status was made for the following reason s you are an organization that normally receives a substantial part of its support from a governmental_unit or from the public while the majority of your income is from admission receipts merchandise sales and the provision of services your sources of public support from gifts grants and contributions were in excess of the one third of total support requirement as computed under sec_170 of the code grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records processing of tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas tx department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings please sign and return one copy of form_6018 we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter letter rey catalog number 34811r you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 letter rev catalog number 34811r schedule number or exhibit form 886-a rev date name of taxpayer org year period ended december 20xx tax identification_number ein explanations of items legend org - organization name xx - date issues is the org the organization properly classified with a private_foundation_status of a or should the classification be changed to a facts the organization is a museum currently classified as a a organization income is received in the form of grants and contributions exempt_function_income membership dues and a small amount of investment_income exempt_function_income includes admission fees guided tours viewing parties educational workshops and exhibitions membership dues are considered exempt_function_income as members receive benefits in the form of general and special event admissions program and workshop discounts and guest passes income for the year ending december 20xx included e e e e gifts grants and contributions exempt_function_income investment_income other income dollar_figure dollar_figure dollar_figure dollar_figure total income for the years 20xx through 20xx included e e e e gifts grants and contributions exempt_function_income investment_income other income dollar_figure dollar_figure dollar_figure dollar_figure law organizations exempt under sec_501 are classified as either public_charities or private_foundations unless an organization can establish that it qualifies as a public charity described in sec_509 or it is classified as a private_foundation in order to be classified as a public charity as described in sec_509 an organization must receive a substantial part of its income in the form of contributions from publicly supported organizations from a governmental_unit or from the general_public to qualify as other than a private_foundation under sec_509 as a publicly_supported_organization an organization must be able to show that normally it either receives at least one-third of its financial support from a combination of the general_public and public_charities and government or that it receives at least from these sources and meets various other in tests eg has a broadly representative board_of directors and actively looks for money order to be classified as a public charity as described in sec_509 an organization must receive more than one-third of its support in each taxable_year from any combination of gifts form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedute number or exhibit form 886-a rev date explanations of items tax identification_number ein year period ended december 20xx name of taxpayer org grants contributions or membership and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business to qualify as other than a private_foundation under sec_509 as a publicly supported it doesn't get a organization an organization must pass the and not more than tests exception a a organization has a public support_test similar to that of a a organization but with some major differences it does include in its numerator not only gifts and grants but receipts from exempt_activities the organization must also pass another test having more than of its income come from a combination of investment_income and_net unrelated_business_income it is prohibited from according to sec_1_170a-9 an organization receiving income from exempt_function activity is not precluded from meeting the public support requirements of a and b a vi unless almost all generally or more of its support is in the form of exempt_function_income treasury regulation a -6 states that if an organization is described in sec_509 and also in another paragraph of sec_509 it will be treated as described in sec_509 discussion of law taxpayer’s position the organization has filed schedule a of form_990 for the years ending december 20xx 20xx and 20xxx indicating its reason for not being a private_foundation is because it is an organization that normally receives a substantial part of its support from a governmental_unit or from the general_public as described in sec_170 a vi it is apparent that the organization agrees that is should be properly classified as an organization described in a government's position the organization passes the public support_test for a a organization as well as both the public support and gross investment tests for a a organization the organization receives approximately only - of its total support in the form of exempt_function therefore it is the government's position that the organization qualifies to be classified under sec_509 and sec_170 conclusion the org will be reclassified as an organization described in sec_509 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
